                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


REXFORD MENSAH,                                    :
           Plaintiff

                     v.                            :               CIVIL ACTION
                                                                   NO. 17-5636
CHIMES INTERNATIONAL, LTD AND
SUBSIDIARIES d/b/a HOLCOMB                         :
BEHAVIORAL HEALTH SYSTEMS,
             Defendant.


                                               ORDER

       AND NOW, this 27th day of February, 2019, upon consideration of: Plaintiff’s Complaint (ECF

No. 1) and Defendant’s Partial Motion to Dismiss (ECF No. 3), it is hereby ORDERED that:

   1.) Said Motion is GRANTED;

   2.) Counts I and II of Plaintiff’s Complaint are DISMISSED; and,

   3.) Defendant shall file an Answer within twenty-one (21) days of the date of this Order.



                                                           BY THE COURT:



                                                           /s/ C. Darnell Jones, II
                                                           C. Darnell Jones, II         J.
